Citation Nr: 1021502	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to initial ratings higher than 30 percent 
before August 27, 2002 and higher than 50 percent since that 
date for the Veteran's service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than September 
9, 1998 for the Veteran's service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert



INTRODUCTION

The Veteran had active service from January 1966 to December 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico Regional 
Office (RO). 

The issue of entitlement to an increased initial rating for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran first filed a claim seeking service connection 
for PTSD in September 1998, and there is no evidence that the 
Veteran filed a formal or informal claim for PTSD prior to 
this date.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 9, 1998 
for the award of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5110, 5101 (West 2002); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.400 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claims must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2009).

Here, a review of the Veteran's claims file shows that he 
first filed for service connection for PTSD in September 
1998, some thirty years after his active service.  It is this 
date that has served as the Veteran's effective date for his 
PTSD.  While the Veteran did file claims prior to September 
1998, these claims were for a non-service connected pension.  
These claims did list an anxiety disorder as one of the 
conditions which the Veteran wished to have considered.  
Evidence submitted by the Veteran, however, shows that he was 
not diagnosed with PTSD until August 1998, and it was after 
this diagnosis that he filed the claim at issue here.  

The Veteran and his private psychiatrist testified before a 
Decision Review Officer at the RO in August 2000.  This 
testimony, however, does not affect the Board's decision in 
this claim.  At that time, the Veteran's claim was being 
denied because of conflicting evidence regarding whether the 
Veteran was currently diagnosed as suffering from PTSD.  The 
hearing necessarily centered on this issue, and neither the 
Veteran nor his psychiatrist discussed issues relating to the 
effective date or the date that he filed his claim.  

Again, under VA regulation, the effective date of an award of 
disability compensation shall be the day following separation 
from service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  There is no 
evidence that the Veteran filed his claim within a year of 
his separation from active duty, and there is no evidence 
that the Veteran sought service connection for PTSD prior to 
his September 1998 filing.  The Board thus concludes that the 
criteria for an effective date prior to September 9, 1998 for 
the award of service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5110, 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.400.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA has met its duty to notify for this claim.  Service 
connection for this issue was granted in a May 2006 rating 
decision.  The Veteran is now appealing the downstream issue 
of the effective date that was assigned.  Therefore, 
additional VCAA notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1131 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 
136 (2008).  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records, records of his VA 
treatment, records of his private treatment, and records from 
the Social Security Administration.  As noted below, the 
Board is remanding the Veteran's claim for an increased 
initial rating for PTSD in order to obtain VA treatment 
records.  In doing so, the Board is primarily concerned with 
the recent treatment that the Veteran has received for his 
service-connected PTSD.  Records of the Veteran's VA 
treatment from around the time of his claim have already been 
obtained.  Records of the Veteran's recent VA treatment would 
have no effect on his claim for an earlier effective date, so 
the Board need not remand this claim to obtain these other 
records.  

The Veteran has also been afforded numerous VA compensation 
and pension examinations.  Though an additional examination 
may be obtained as a result of the remand below, the results 
of this examination would once again have no effect on the 
Veteran's claim for an earlier effective date.  The Board 
thus notes that the evidence already of record is adequate to 
allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

An effective date earlier than September 9, 1998 for service 
connection for PTSD is denied.  


REMAND

The Veteran also seeks an increased initial rating for his 
service-connected PTSD.  As the record is incomplete with 
regard to the Veteran's current symptomatology, the Board 
shall remand the claim.

In February 2010, the Veteran sent to the RO additional VA 
treatment records from November 2009.  These treatment 
records were not otherwise associated with the Veteran's 
claims file, and they obviously were not considered in the 
most recent Supplemental Statement of the Case dated May 
2008.  

These records show that the Veteran was hospitalized at a VA 
facility for treatment of his PTSD.  The Veteran entered the 
hospital with a GAF of 25, and the records show that the 
Veteran had suicidal ideation.  These records indicate that 
an increased rating may be appropriate, but the Board must 
have the full record before it can make an evaluation.  The 
last record of VA treatment prior to this hospitalization is 
dated in the late 1990's.  

The Board thus remands the claim with instructions that the 
RO/AMC obtain any of the Veteran's VA treatment records that 
have not already been associated with the claims file.  

Further, in a November 2009 letter, the Veteran stated that 
he has been receiving treatment for his PTSD from a Dr. Lugo.  
The Veteran has supplied records of his treatment, and these 
records have been added to the claims file.  The RO/AMC 
should thus also ensure that all of the Veteran's treatment 
records from Dr. Lugo have been obtained and associated with 
the claims file.

Finally, after these records have been obtained, the RO/AMC 
should schedule the Veteran for a reexamination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of any 
records of the Veteran's VA treatment for 
PTSD dated after 1998.  

2.  The RO/AMC should obtain records of 
the Veteran's treatment for PTSD from Dr. 
Lugo.  The RO/AMC should ask the Veteran 
to provide a release to obtain this 
information directly.  If the Veteran 
wishes instead to supply records of his 
private treatment, then he may do so.

3.  The Veteran should be scheduled for a 
VA PTSD examination in order to ascertain 
his current symptomatology.  The entire 
claims file should be made available to 
and reviewed by the examiner prior to the 
examination.  

4.  The RO/AMC should then readjudicate 
the Veteran's claim for a compensable 
initial rating for bilateral hearing loss.  
If action remains adverse to the Veteran, 
the RO/AMC should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


